Case 4:18-cv-00500-JM Document 275 Filed 04/21/20 Page 1 of 4
                      PUBLIC VERSION
          Case 4:18-cv-00500-JM Document 275 Filed 04/21/20 Page 2 of 4
                                PUBLIC VERSION



summary judgment on these issues because there is no genuine dispute that Zest information was

used to prepare the contents of the Walmart Applications.

       There is no genuine dispute on the following issues:

            1. Walmart used Zest information, without the express or implied consent of Zest, in

                preparing the contents of the Walmart Applications.

            2. Walmart disclosed the contents of the Walmart Application to the public when it

                allowed the Walmart Application to publish and did so without Zestnd T`_dV_e*

            3. NR]^Rce \_Vh eYRe Ze `hVU R Ufej e` \VVa QVdend Z_W`c^ReZ`_ dVTcVe `c ]Z^Ze Zed fdV*

       Given these undisputed facts, Zest is entitled to judgment as a matter of law that Walmart

fdVU R_U UZdT]`dVU QVdend Z_W`c^ReZ`_ Z_ eYV NR]^Rce 9aa]ZTReZ`_d hZeY`fe QVdend T`_dV_e( hYZ]V

under a duty to keep the information secret or limit its use.



       Dated: February 28, 2020               Respectfully submitted,

                                              By: /s/ Michael Simons
                                              Fred I. Williams (pro hac vice)
                                              Texas State Bar No. 00794855
                                              Michael Simons (pro hac vice)
                                              Texas State Bar No. 24008042
                                              Todd E. Landis (pro hac vice)
                                              Texas State Bar No. 24030226
                                              Jonathan L. Hardt (pro hac vice)
                                              Texas State Bar No. 24039906
                                              WILLIAMS SIMONS & LANDIS PLLC
                                              327 Congress Ave., Suite 490
                                              Austin, TX 78701
                                              512.543.1354
                                              fwilliams@wsltrial.com
                                              msimons@wsltrial.com
                                              tlandis@wsltrial.com
                                              jhardt@wsltrial.com

                                              Dustin B. McDaniel, Bar # 99011
         Case 4:18-cv-00500-JM Document 275 Filed 04/21/20 Page 3 of 4
                               PUBLIC VERSION



                                            Scott Richardson, Bar # 2001208
                                            Bart Calhoun, Bar # 2011221
                                            McDaniel, Richardson, & Calhoun PLLC
                                            1020 West 4th St., Suite 410
                                            Little Rock, AR 72201
                                            501.235.8336
                                            501.588.2104 fax
                                            dmcdaniel@mrcfirm.com
                                            scott@mrcfirm.com
                                            bcalhoun@mrcfirm.com

                                            Ross David Carmel, Esq. (pro hac vice)
                                            New York State Bar No. 4686580
                                            CARMEL, MILAZZO & DiCHIARA LLP
                                            55 West 39th Street, 18th Floor
                                            New York, New York 10018
                                            (212) 658-0458 telephone
                                            (646) 838-1314 facsimile
                                            rcarmel@cmdllp.com

                                            Attorneys for Plaintiffs Zest Labs, Inc. f/k/a
                                            Intelleflex Corporation, and Ecoark Holdings, Inc.




                               CERTIFICATE OF SERVICE

       A YVcVSj TVceZWj eYRe `_ >VScfRcj .4( .,.,( eYV W`cVX`Z_X U`Tf^V_e hRd dVcgVU `_ R]]
T`f_dV] `W cVT`cU( gZR V]VTec`_ZT ^RZ] R_U eYV ;`fcend ;E+=;> djdeV^( afcdfR_e e` eYV >VUVcR]
If]Vd `W ;ZgZ] Hc`TVUfcV*



                                                   /s/ Michael Simons
                                                   Michael Simons
Case 4:18-cv-00500-JM Document 275 Filed 04/21/20 Page 4 of 4
                      PUBLIC VERSION
